Citation Nr: 0928455	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-23 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of bladder cancer from December 30, 2005 to 
September 13, 2006.

2.  Entitlement to an initial compensable evaluation for 
residuals of bladder cancer from September 14, 2006.


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

The appellant is a Veteran who served from June 1956 to June 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi which granted noncompensable service 
connection for bladder cancer effective December 30, 2005.

The Board notes that noncompensable service connection for 
post operative left radical orchiectomy was granted effective 
June 19, 2007 in a rating decision by the Huntington, West 
Virginia RO in October 2007.  It appears that the Veteran 
disagreed with this evaluation in a Form 9 submitted in July 
2008; however the Form 9 was submitted prior to the issuance 
of a statement of the case (SOC) by the RO.  A SOC was issued 
for the noncompensable initial evaluation for post operative 
left radical orchiectomy as secondary to service-connected 
disability of bladder cancer in December 2008.  The Veteran 
did not submit a subsequent Form 9, thus an appeal has not 
been perfected for compensation for the Veteran's service 
connected post operative left radical orchiectomy.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Residuals of bladder cancer were not manifested by 
daytime voiding interval between two and three hours or 
awakening to void two times per night from December 30, 2005 
to September 13, 2006.

3.  Residuals of bladder cancer are currently manifested by 
no more than daytime voiding interval between two and three 
hours.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the residuals 
of bladder cancer from December 30, 2005 to September 13, 
2006 have not been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2008).

2.  The criteria for a rating of 10 percent, but no higher, 
for the residuals of bladder cancer from September 14, 2006 
have been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the Huntington RO dated January 2006 and March 2006.  The 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  The March 2006 letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Thereafter, the claim was reviewed and a 
statement of the case was issued in July 2008.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 
19 Vet. App. 103, 110 (2005), reversed on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

Effective May 30, 2008, 38 C.F.R. § 3.159 was revised to 
clarify that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 38 C.F.R. § 3.159 (b)(3) 2008.  As the 
Veteran voiced disagreement with the assigned rating for 
residuals of bladder cancer in a notice of disagreement, no 
further duty to inform the Veteran of the requirements of 
VCAA exists.

With respect to the duty to assist, the RO has secured the 
Veteran's VA treatment records, private treatment records, 
and VA examinations.  Upon reviewing the claims file, the 
Board notes that the Veteran's service personnel records and 
service treatment records are unavailable due to fire.  In 
such cases, there is a heightened duty to assist the Veteran 
in developing evidence that might support his claim.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  However, in 
August 2008, the Veteran submitted a VCAA Notice Response in 
which he stated that he had no other information or evidence 
to give VA to substantiate his claim.  Therefore, as there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  See 38 U.S.C.A. § 5103A.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2008).  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 (2008).

Separate compensable evaluations may be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the appeal, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. 
§ 4.2 (2008).  Consideration of factors wholly outside the 
rating criteria constitutes error as a matter of law.  See 
Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation 
of disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  See 38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  VA is free to favor one medical opinion 
over another provided it offers an adequate basis for doing 
so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

Where there is reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  See 38 C.F.R. § 4.3 (2008).



Ratings of the genitourinary system-diagnoses
7528  Malignant neoplasms of the genitourinary system
Ratin
g
Note-Following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue 
with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that 
or any subsequent examination shall be subject to the 
provisions of § 3.105(e) of this chapter.  If there has 
been no local reoccurrence or metastasis, rate on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.
100
38 C.F.R. § 4.115b (2008)

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The following section 
provides descriptions of various levels of disability in each 
of these symptom areas. Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes. Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.
Renal dysfunction:
Ratin
g
Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular
100
Persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion
80
Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 
40 percent disabling under diagnostic code 7101
60
Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under 
diagnostic code 7101
30
Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101
0

Voiding dysfunction:
Ratin
g
Rate particular condition as urine leakage, frequency, or 
obstructed voiding.
Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:
Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day
60
Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day
20

Urinary frequency:
Ratin
g
Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night
40
Daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night
20
Daytime voiding interval between two and three hours, 
or; awakening to void two times per night
10

Obstructed voiding:
Rating
Urinary retention requiring intermittent or continuous 
catheterization
30
Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:
1.	Post void residuals greater than 150 cc 
2.	Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec) 
3.	Recurrent urinary tract infections secondary to 
obstruction 
4.	Stricture disease requiring periodic dilatation 
every 2 to 3 months 
10
Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year
0
38 C.F.R. § 4.115a (2008).

For purposes of VA compensation, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (2008).

Factual Background

A private surgical report dated July 2002 indicated that the 
Veteran underwent a transurethral resection of a small 
bladder tumor with no evidence of complications.  A pathology 
report dated July 2002 listed the microscopic diagnosis 
resulting from the bladder biopsy as papillary transitional 
cell carcinoma of the bladder, Grade I of the World Health 
Organization Classification and confined to the mucosa.  No 
infiltration of the lamina propria was seen.  In a private 
surgical note, W. E. B., M.D., reported pathology showed 
Stage 0 bladder cancer, Stage I and the Veteran would begin 
Bacille Calmette-Guerin (BCG) and Intron instillation for 
treatment.

The Veteran's claim for service connection for bladder cancer 
was received in December 2005.  

In December 2005, the Veteran was seen at a VA outpatient 
clinic.  His blood pressure was recorded as 118/78 mmHg.  He 
reported no bladder/urine/genital problems or hematuria.  
When seen at the VA outpatient clinic in June 2006, his blood 
pressure was recorded as 138/78 mm. 

During a VA examination in September 2006, the Veteran 
complained of trouble passing urine and urinary tract 
infections without hematuria before being diagnosed with 
bladder cancer and undergoing a transurethral surgery to 
remove the cancer.  On the last cystoscopy performed in June 
2006, no cancer was found.  The examiner noted that the 
Veteran had neither dysuria nor a urinary tract infection at 
the time of the examination.  He stated that he experienced 
frequency, and he did not have incontinence, but he did have 
some urgency.  He had erectile dysfunction over the past 
several years, even before the diagnosis of bladder cancer 
but he has not received treatment for erectile dysfunction.  
The Veteran complained of no staying power, although he was 
still able to have intromission and complete sex.  The 
examiner diagnosed the Veteran with carcinoma of the bladder 
by history, status post transurethral surgery and BCG 
treatment.

In a follow-up VA examination note dated October 2006, the 
examiner issued a response to the Huntington RO's request to 
clarify as to whether or not there were residuals of bladder 
cancer.  The examiner reported that the Veteran had carcinoma 
of the bladder, which was treated by transurethral surgery, 
plus three years of intravesical BCG irrigation.  The 
examiner also noted that at the Veteran's last cystoscopy in 
June 2006, there was no residual cancer found.  The examiner 
opined that the Veteran did not have objective residuals of 
carcinoma of the bladder, but because of the history of 
carcinoma, he was to follow up closely and have an annual 
cystoscopy.  Further, the examiner reported that the 
Veteran's current clinical symptoms included mild urgency 
without incontinence, and this symptom is at least as likely 
as not a residual of all the procedures he had undergone for 
the bladder cancer.

During a VA genitourinary examination in September 2007 to 
determine whether the Veteran's left testicle removal was 
most likely caused by or a result of treatment of his service 
connected bladder cancer, the Veteran complained of the 
following urinary symptoms: urgency, hesitancy or difficulty 
starting stream, weak or intermittent stream, dribbling, 
frequency of two to three hours during the day, and one 
nocturnal voiding per night.  He also described urinary 
leakage but stated that he did not need to wear absorbent 
material.  The Veteran reported recurrent urinary tract 
infections but stated that he was not hospitalized for 
urinary tract infections and drainage was not required in the 
past year.  He indicated that he was treated for urinary 
tract infections by medication for one to three months over 
the preceding year.  The Veteran also reported erectile 
dysfunction that was most likely due to urethral or bladder 
surgery.  Vaginal penetration was possible but the Veteran 
reported absence of ejaculation.  On examination, blood 
pressure was recorded as 128/78 mm.  Laboratory testing noted 
albumin as 4 mg%, BUN as 16 mg%, and creatinine as 1.6 mg%.  
The bladder examination was described as normal.  The 
examiner diagnosed the Veteran with erectile dysfunction and 
noted no significant effects on the Veteran's occupation but 
severe effects on sexual intercourse.

In April 2008, the Veteran was seen at a VA outpatient 
clinic.  At that time, his blood pressure was recorded as 
138/80 mm.  No complaints regarding the disability at issue 
were recorded.

Analysis

Based on the evidence of record, the Board finds that from 
December 30, 2005 to September 14, 2006, the criteria for a 
compensable evaluation have not been met.  None of the 
evidence of record from December 30, 2005 to September 14, 
2006 show daytime voiding interval between two and three 
hours; or awakening to void two times per night or the 
required use of absorbent materials.  Further, the Veteran 
was not shown to suffer from hypertension.  Therefore, a 
compensable rating cannot be awarded.

However, the Board finds a higher evaluation of 10 percent is 
warranted from September 14, 2006.  From this point, the 
Veteran described urinary frequency symptoms including a 
daytime voiding interval between two and three hours and 
awakening to void one time per night.  The Veteran does meet 
the rating criteria for a 10 percent rating however, due to 
the manifestation of residuals of bladder cancer by a daytime 
voiding interval between two and three hours.  Therefore, the 
Board finds the claim for entitlement to a compensable rating 
for this period may be granted.  A rating in excess of 10 
percent is not warranted because there is no probative 
evidence demonstrating awakening to void more than two times 
per night or a requirement for the use of absorbent pads, nor 
is there evidence of albumin and casts with history of acute 
nephritis; or, hypertension to a non-compensable degree.  


The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the case outside the norm so as to warrant an extraschedular 
rating.  The Veteran's service-connected disorder is 
adequately rated under the available schedular criteria.  The 
objective findings of physical impairment are well 
documented.  The Board also finds the overall evidence of 
record is not indicative of a marked interference with 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance 
of the evidence in this case is supports the Veteran's claim 
for an increased rating.


ORDER

1.  Entitlement to an initial compensable evaluation for 
residuals of bladder cancer from December 30, 2005 to 
September 13, 2006 is denied.

2.  Entitlement to evaluation of residuals of bladder cancer 
from September 14, 2006 of 10 percent, but no higher, for 
service connected bladder cancer is granted, subject to the 
law and regulations governing the payment of monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


